Citation Nr: 1742032	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right lower extremity (hereinafter "RLE neuropathy"), to include as due to a service-connected disability.

2.  Entitlement to service connection for neuropathy of the left lower extremity (hereinafter "LLE neuropathy"), to include as due to a service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (hereinafter "LUE peripheral neuropathy").  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (hereinafter "RUE peripheral neuropathy").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2015, the Board remanded the current claims for additional development, i.e. new VA examination and opinion.  With respect to the claims adjudicated herein, the RO has complied with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In an August 2015 rating decision, the RO effectuated the Board's decision and granted service connection for bilateral hearing loss and tinnitus.  As this decision represents a full grant of the benefits sought with respect to the claims for bilateral hearing loss and tinnitus, these claims are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for LLE and RLE neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's LUE peripheral neuropathy was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service (to include his presumed in-service herbicide exposure), and is not shown to have manifested within one year from the date of his separation from the military.  
2.  The Veteran's RUE peripheral neuropathy was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service (to include his presumed in-service herbicide exposure), and is not shown to have manifested within one year from the date of his separation from the military.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for LUE peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for RUE peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See July 2011 VCAA Letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal was most recently readjudicated in a May 2016 supplemental statement of the case.  Nothing more is required.

The Board also finds that the Veteran has been afforded adequate assistance in response to his claims for LUE and RUE peripheral neuropathy.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  He has been provided appropriate VA examinations and opinions.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the increased rating claim adjudicated herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, service connection for certain chronic diseases, including an organic disease of the nervous system such as neuropathy of the bilateral lower or upper extremities may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116 (f); 38 C.F.R. §§ 3.307 (a), 3.309 (e).  Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307  (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002   (2009).

The Veteran's service records reflect that the he served in the Republic of Vietnam and was awarded, among other awards, a Purple Heart, the Combat Action Ribbon, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.  The Veteran is, therefore, presumed to have been exposed to herbicides and is entitled to the presumptive service connection provisions.  However, the Veteran's peripheral neuropathy did not become manifest to a compensable degree within one year of his last in-service exposure to herbicides.  See 38 C.F.R. § 3.307 (a)(6)(ii).  The Veteran separated from service in May 1969.  As discussed in detail below, evidence establishes that the Veteran first experienced bilateral peripheral neuropathy symptoms around 1995.  See December 2015 VA Examination.  Accordingly, under 38 C.F.R. § 3.307, presumptive service connection is not warranted.  However, the Veteran is not precluded from establishing service connection for peripheral neuropathy due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The Veteran contends that he is service connected for bilateral upper extremity peripheral neuropathy.  After a thorough review of the record, the Board finds that the preponderance of the evidence is against a finding of service connection for RUE and LUE peripheral neuropathy on a direct, presumptive, or secondary basis.  In this regard, the Board notes that service treatment records (STRs) do not show complaints, findings, or treatment for bilateral upper extremity pain or neuropathy.  The Veteran's May 1969 separation examination also indicated that he was clinically normal, without abnormalities of the upper extremities.

In December 2010, the Veteran sought treatment for pain on the right side of his neck, which appeared to cause numbness of his left hand.  On VA examination in March 2011, the Veteran's upper extremities were neurologically normal.  In March 2012, the Veteran complained of bilateral arm numbness and tingling.  Subsequent, electromyography (EMG) testing showed diagnostic evidence of median sensory neuropathy, bilaterally.  See March 2012 and January 2014 VA Medical Center (VAMC) records.  

Most recently, the Veteran underwent a VA examination in December 2015.  He reported bilateral upper extremity numbness from his elbows to his fingers, which began 20 years ago.  EMG showed cervical radiculopathy into the left upper extremity and bilateral median nerve mononeuropathy at the wrist (carpal tunnel syndrome (CTS)).  On examination, the Veteran demonstrated decreased sensation of the inner/outer forearm, hand/fingers.  The examiner assessed the Veteran with median nerve, bilateral upper extremity mild incomplete paralysis.  The examiner also opined that the Veteran's neuropathy is not caused by his service, related to his service-connected disabilities, or due to exposure to herbicides in Vietnam.  

In this regard, the examiner explained that CTS is a condition in which there is excessive pressure on the median nerve in the wrist, and etiological causes include repetitive wrist motion, vibratory hand tool use, hypothyroidism, trauma including fracture, cyst, rheumatoid arthritis, obesity, edema, and infections.  The examiner also explained that the Veteran's radiculopathy results from nerve root impingement as opposed to his metabolic condition.  

With regard to whether the Veteran's RUE and LUE peripheral neuropathy is related to or aggravated by his service-connected posttraumatic stress disorder (PTSD), with alcohol abuse, the examiner provided a negative etiological opinion and explained that alcohol use is most closely associated with symmetric axonal sensorimotor neuropathy, which was not present.  Further, the examiner indicated that medical literature does not support that PTSD directly causes peripheral neuropathy, but would have to be related to medication treatment.  However, if medication was the etiological cause, the Veteran's neuropathy would not be isolated and would affect multiple nerves, which was not present.  

With regard to whether the Veteran's RUE and LUE peripheral neuropathy is related to or aggravated by his service-connected diabetes mellitus type II (DMII), the examiner provided a negative etiological opinion and explained that, with a generalized metabolic etiological cause, such as DMII or alcohol use, multiple nerves would be affected, rather than just the bilateral median nerve peripheral neuropathy, as shown in this case.  He also explained the main morphological features of DMII-related peripheral neuropathy include demyelination and axonal degeneration of sensory and motor myelinated fibers and small fibers, painful neuropathy in bilateral stocking glove distribution.  Such findings were not present in EMG studies.  

With regard to whether the Veteran's RUE and LUE peripheral neuropathy is related to or aggravated by his service-connected prostate cancer, the examiner provided a negative nexus opinion and explained that prostate cancer was diagnosed in 2014 after the onset of peripheral neuropathy and spine conditions and was not treated with chemotherapy.  Thus, the prostate cancer is unlikely to have caused or aggravated any neurological condition. 

In light of the foregoing, the Board finds that service connection on a direct basis cannot be established.  In pertinent part, while there is evidence of a current disability, the STRs are devoid of complaints or treatment for bilateral upper extremity pain or neuropathy.  Furthermore, although the Veteran is presumed to have been exposed to herbicide agents based on his service in Vietnam, the record does not establish a nexus between his in-service herbicide exposure and current RUE and LUE peripheral neuropathy.  Chiefly, the December 2015 VA examiner gave a negative etiological opinion and indicated that the etiology of the Veteran's bilateral upper extremity neuropathy is likely a result of radiculopathy due to nerve root impingement and carpal tunnel syndrome due to excessive pressure on the median nerve.  Accordingly, the Veteran's direct service connection claims for bilateral upper extremity peripheral neuropathy is unwarranted.  See Shedden, 381 F.3d at 1167.  

Similarly, the Veteran cannot establish service connection on a presumptive basis.  As previously indicated, presumptive service connection for peripheral neuropathy based on herbicide exposure is not available in this case because the lay and medical evidence shows that his symptoms did not manifest to a compensable degree within one year of his last exposure.  See 38 C.F.R. § 3.309 (a)(6)(ii).  In fact, the Veteran maintained that he developed bilateral upper extremity neuropathy in 1995, over 25 years after service.  See December 2015 VA Examination.  It is for this reason that presumptive service connection based on a chronic disability is also unavailable to the Veteran.  As the Veteran's disability did not manifest until 25 years following service, he cannot show chronicity within one year following service or continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3).  Therefore, the Board finds that presumptive service connection for RUE and LUE peripheral neuropathy is unwarranted.  

Lastly, the Board finds that service connection on a secondary basis cannot be established.  Specifically, the record does not support a causal nexus between the Veteran's RUE and LUE peripheral neuropathy and his service-connected disabilities.  As indicated above, the December 2015 VA examiner adequately opined that such service-connected disabilities (i.e., PTSD, with alcohol abuse; DMII; and prostate cancer) did not cause or aggravate his RUE or LUE peripheral neuropathy.  There are no contrary opinions of record.  As such, secondary service connection for RUE and LUE peripheral neuropathy is not warranted.  

Accordingly, the Board finds that service connection for RUE and LUE peripheral neuropathy is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for peripheral neuropathy of the left upper extremity, is denied

Service connection for peripheral neuropathy of the right upper extremity, is denied.  


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

As previously indicated, the AOJ afforded the Veteran VA examinations in March 2011 and December 2015 to determine the etiology of his neuropathy.  In March 2011, the VA examiner documented LLE and RLE decreased sensation and opined that the Veteran's neuropathy was less likely as not caused by or a result of his service-connected diabetes.  On VA examination in December 2015, the Veteran reported LLE and RLE tingling, numbness, and pain.  The examiner documented mild paresthesias, numbness, and decreased sensation and provided a negative nexus opinion regarding direct and secondary service connection. 

In light of the negative nexus opinions and after a thorough review of the record, the Board finds that additional development is warranted.  Significantly, in rendering the LLE and RLE etiological opinions, the March 2011 and December 2015 VA examiners failed to discuss positive nexus evidence from October 2010.  In this regard, VA treatment notes show that an October 2010 podiatry consultation assessed the Veteran with dystrophic nails, edema, and diabetic neuropathy.  Such assessment indicates that neuropathy of the lower extremities may be related to his diabetes mellitus.  As such, remand is required for a new VA examination consistent with the directives herein.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his LLE and RLE neuropathy.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner is asked to furnish an opinion with respect to the following:

a)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's LLE neuropathy had its onset in service or is otherwise related to service (to include the presumed in-service exposure to herbicides)? 

b)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's RLE neuropathy had its onset in service or is otherwise related to service (to include the presumed in-service exposure to herbicides)?

c)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's LLE neuropathy is caused or aggravated by his service-connected disabilities? 

d)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's RLE neuropathy is caused or aggravated by his service-connected disabilities? 

In rendering the above opinions, the examiner is requested to reconcile the October 2010 VAMC podiatry consultation assessment of diabetic neuropathy with the negative opinions of record that indicate the Veteran's bilateral lower extremity neuropathy is, in fact, radiculopathy related to his nonservice-connected back disorder. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


